                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

DAVID ALVEY, DBA MAYOR/CEO                    )
UNIFIED GOVERNMENT OF WYANDOTTE               )
COUNTY, KANSAS CITY, KANSAS,                  )
                                              )
                           Plaintiff,         )                   CIVIL ACTION
v.                                            )
                                              )                   No. 19-2059-KHV
MICHELLE AVERY BEY,                           )
                                              )
                           Defendant.         )
______________________________________________)

                                              ORDER

           For substantially the reasons stated in the Memorandum And Order (Doc. #26) filed

September 12, 2019 and the Memorandum And Order (Doc. #22) filed August 7, 2019,

defendant’s Demand For Review[] And Reversal (Doc. #27) filed September 20, 2019 is

DISMISSED for lack of jurisdiction.1

           IT IS SO ORDERED.

           Dated this 24th day of September, 2019 at Kansas City, Kansas.

                                                        s/ Kathryn H. Vratil
                                                        KATHRYN H. VRATIL
                                                        United States District Judge




       1
              Because this case is closed and the Court lacks jurisdiction, the Clerk is directed
to docket any further filings in this matter as correspondence which may not receive a
response or ruling.
